TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-00-00570-CR



                                Jimmy Wayne Parra, Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
        NO. B-99-0234-S, HONORABLE BEN WOODWARD, JUDGE PRESIDING




                A jury found appellant Jimmy Wayne Parra, Jr., guilty of indecency with a child by

contact. See Tex. Penal Code Ann. § 21.11(a)(1) (West Supp. 2001). The district court assessed

punishment at imprisonment for thirteen years. In his only point of error, appellant contends the court

erred by overruling his motion for mistrial on the ground that a juror withheld material information

during voir dire. We will affirm.

                During voir dire, the prosecutor recited the names of the complainant and other

possible witnesses and asked the panelists if they knew any of them. Five panelists indicated that they

were acquainted with one or more of the police officers involved in this case. Each panelist assured

the prosecutor, and later defense counsel, that this would not affect him or her if selected for the jury.

One of the five panelists was later excused for cause because she had been sexually abused as a child.

The other four panelists did not serve on the jury, but it is not shown by the record whether they were

peremptorily challenged or simply outside the “strike zone.”
               The only witnesses called by the State at the guilt stage of trial were the complainant

and her grandmother. After the grandmother completed her testimony, one of the jurors informed

the court that she had recognized the witness and “I am going to recognize the little girl

[complainant].” In response to questions by defense counsel, the juror explained that she worked as

a volunteer at Hope House as part of a class assignment and had seen the two witnesses at “court

school.”1 They had been among thirty or so persons present at the school. The juror knew that

persons attending the school “were taught how to go to court” but she “never knew what their

situation was.” She apparently had no personal contact with either the complainant or her

grandmother. The juror was confident that she could be fair and impartial, and could base her verdict

on the evidence.

               Appellant’s counsel objected to the juror remaining on the jury. He argued, “[D]espite

her assurances to us . . . she’s human and sympathetic and apparently a very nice person. I would

submit to the Court that that is going to impact her – her decision. . . . I feel, Your Honor, that she

cannot help but have her decision based on some sympathy because of the place that she volunteered

. . . . [B]ecause of the fact that she knew the alleged victim . . . was there in order to take a Court

class to prepare her to testify in some adverse proceeding, would more than likely affect her – her

decision.” The court overruled the objection and appellant’s subsequent motion for mistrial.




   1
      The prosecutor stated that “court school” is “a very, very informal event which I conduct up
on the third floor. There are numerous other kids there. We let them see what a jury box looks like,
what the witness chair feels like to sit in. We ask them their name and where they go to school and
what grade they are in. And they take turns doing that. It’s very, very informal. Nothing about their
case is discussed.”

                                                  2
                When a juror withholds material information during the voir dire process, the parties

are denied the opportunity to exercise their challenges, thus hampering their selection of a

disinterested and impartial jury. Salazar v. State, 562 S.W.2d 480, 482 (Tex. Crim. App. 1978).

Information is withheld, however, only if counsel asks questions calculated to bring out that

information. Jones v. State, 596 S.W.2d 134, 137 (Tex. Crim. App. 1980). In this case, the panelists

were asked only if they knew the complainant and her grandmother by name. The juror in question

truthfully did not respond because she did not know their names. The panelists were not asked any

questions calculated to reveal their volunteer activities or any connection they might have to victim’s

services organizations. Neither the juror’s volunteer work at Hope House nor her having seen the

witnesses at the court school were withheld during voir dire under the circumstances shown.

                The juror’s knowledge that the complainant and her grandmother attended the court

school told her only that the complainant was the alleged victim of a crime. This was a fact apparent

to every member of the jury panel. The complainant and her grandmother were among many

attending the court school. The juror did not speak to them at the court school, was not given any

information regarding their case, and did not even learn their names. There was no showing that this

encounter had any potential for prejudice or bias on the juror’s part. See Decker v. State, 717 S.W.2d
903, 907 (Tex. Crim. App. 1986) (op. on reh’g) (after trial began, juror realized he and complainant

were co-workers; no showing of any friendship; information not material). Even if it could be said

that the juror’s recognition of the witnesses was withheld during voir dire, the district court’s actions

were not shown to have deprived appellant of an impartial jury or a fair trial. Id. at 908.




                                                   3
               The two opinions cited by appellant are distinguishable. In Von January v. State, 576
S.W.2d 43, 45 (Tex. Crim. App. 1978), the panelist who became jury foreman deliberately failed to

disclose during voir dire that he knew the crime victim and his family. Appellant does not contend

that the juror in our case consciously or intentionally withheld pertinent information. In Franklin v.

State, 12 S.W.3d 473, 476 (Tex. Crim. App. 2000), a juror realized after testimony began that she

knew the complaining witness. But the trial court in Franklin did not permit defense counsel to

question the juror concerning her relationship with the victim. Id. at 478. It was the denial of the

opportunity to question the juror regarding the extent of possible prejudice that was deemed error

by the court of criminal appeals. Id. at 478-79. In our case, appellant was given a full and fair

opportunity to question the juror to learn if she might be partial to the State.

               We overrule the point of error and affirm the judgment of conviction.




                                               __________________________________________

                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: June 7, 2001

Do Not Publish




                                                  4